DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 11, and 28-45 are presented for examination.

Response to Amendment
Applicant’s amendment has obviated the interpretation of the claims under 35 USC § 112(f) and the rejections of the claims under 35 USC § 112(b).  Therefore, that interpretation and those rejections are withdrawn.
Applicant’s amendment also obviates the objections to the specification, drawings, and claims.  Therefore, those objections are withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 28, 2022 (x2) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aparin (US 20130117209) (“Aparin”) in view of Butler et al. (US 20050049983) (“Butler”).
Regarding claim 11, Aparin discloses “[a] digital electronic circuit for unsupervised detection of repeating patterns, the digital electronic circuit comprising: 
an input port configured to receive a first series of digital packets representing respective events (Aparin Fig. 1 shows that input neuron 102 [input port] receives input signals [digital packets] 1041 to 104N modified by weights; paragraph 22 discloses that the input signals may be currents or voltages [events]; paragraph 54 discloses that the modules may be implemented by a digital signal processor [suggesting that the inputs/packets may be digital]); 
a memory configured to store data defining a first layer having a plurality of neurons, where each of the plurality of neurons is associated with a set of binary weights (Aparin Fig. 8 discloses a weight memory 802 corresponding to each input 1, …, N; paragraph 22 discloses that a neuron may receive multiple input signals which may be signals generated by neurons of the same neural system; paragraph 25 discloses the use of synaptic weights; paragraph 29 discloses that each weight may be in one of two states, 0 or 1 [i.e., they are binary]) …; and 
a processing circuit (Aparin Fig. 8 shows processing units 804 corresponding to inputs 1, …, N) configured to implement a learning that comprises modifying the set of binary weights  associated with the respective neuron having a potential value exceeding a learning threshold value (Aparin paragraphs 34-36 disclose that a memory that stores the synaptic weights may be a spin torque transfer device that probabilistically switches [modifies] a binary content; for example, once a write current [which by Ohm’s law is proportional to potential] becomes larger than a first threshold [learning threshold], a magnetic tunnel junction resistance may increase substantially) by swapping one or more active weights … that do not coincide with active events of an input packet with inactive weights … that coincide with active events of the input packet (Aparin paragraph 32 discloses that a binary state of a particular location within a memory representing that particular weight may be switched based on a pulse [event]; paragraph 36 discloses that once the write current becomes larger than the first threshold, a value of a corresponding memory location may switch [be swapped] to binary 1; when the write current becomes smaller than a second threshold, a value of a corresponding memory location may switch to binary 0 [i.e., the memory location that was originally 1 becomes 0 and the location that was originally 0 becomes 1 – i.e., the values are swapped with each other; note also that switching the 1 to 0 implies that the weight was initially active but is modified to be inactive based on a pulse that inactivates it, and switching the 0 to 1 implies that the weight was initially inactive but is activated based on a pulse that activates it]).”
Aparin appears not to disclose explicitly the further limitations of the claim.  However, Butler discloses that “said set of binary weights form[s] a neuron weight vector for the respective neuron of the plurality of neurons (in a genetically adaptive neural network system and method, a vector of weights connecting nodes includes various weight values; a chromosome represents the same values as the weight vector, but the values of the weight vector have been converted to binary numbers – Butler, paragraph 34) ….”
Butler and the instant application both relate to neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aparin to format the set of binary weights for each neuron in the form of a vector, as disclosed by Butler, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a compact representation of the weights, making them easier to manipulate and send to other parts of the system.  See Butler, paragraph 34.

Claim 1 is a method claim corresponding to digital electronic circuit claim 11 and is rejected for the same reasons as given in the rejection of that claim.

Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Aparin in view of Butler and further in view of Rivera et al. (US 20150302295) (“Rivera”).
Regarding claim 36, neither Aparin nor Butler appears to disclose explicitly the further limitations of the claim.  However, Rivera discloses that “the processing circuit is configured to output a second series of digital packets indicative of neurons in the plurality of neurons having a potential value exceeding a firing threshold value (after all spikes in a neuromorphic network are integrated, the leak rate is added to the membrane potential variable V; a comparator determines whether integrated spikes exceed a threshold parameter, and if so, an encoder generates a spike that is encapsulated into an address-event packet – Rivera, paragraph 47).”  
Rivera and the instant application both relate to neuromorphic architectures and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aparin such that the system outputs digital spike packets when a firing threshold is reached, as disclosed by Rivera, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that communication among neurons only takes place when an event has occurred.  See Rivera, paragraph 47.

Claim 28 is a method claim corresponding to digital electronic circuit claim 36 and is rejected for the same reasons as given in the rejection of that claim.

Claims 29 and 37  are rejected under 35 U.S.C. 103 as being unpatentable over Aparin in view of Butler and Rivera and further in view of Hunt et al. (US 9195934) (“Hunt”).
Regarding claim 37, neither Aparin, Butler, nor Rivera appears to disclose explicitly the further limitations of the claim.  However, Hunt discloses that “the firing threshold value is a same value across the first layer (stochastic process of a subset neuron layer may comprise a stochastic threshold configured to cause response generation of the neurons based on a comparison of the neuron state and the threshold [i.e., the threshold is the same for all neurons across the layer] – Hunt, col. 20, ll. 22-43).”  
Hunt and the instant application both relate to neuromorphic architectures and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Aparin, Butler, and Rivera to make the threshold the same for all neurons in the layer, as disclosed by Hunt, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would decrease complexity in the network that would be introduced by having to store multiple threshold parameters per layer.  See Hunt, col. 20, ll. 22-43.

Claim 29 is a method claim corresponding to digital electronic circuit claim 37 and is rejected for the same reasons as given in the rejection of that claim.

Claims 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Aparin in view of Butler and further in view of Buduma, Deep Learning in a Nutshell – What it Is, How it Works, Why Care?, screenshot captured Dec. 31, 2015, http://web.archive.org/web/20151231064707/https://www.kdnuggets.com/2015/01/deep-learning-explanation-what-how-why.html (“Buduma”).
Regarding claim 38, Aparin, as modified by Butler, discloses “binary weights (see Aparin paragraph 36 and mapping of claim 1 supra)….”
Neither Aparin nor Butler appears to disclose explicitly the further limitations of the claim.  However, Buduma discloses that “a number of … weights in the set of … weights is a same number for each of the plurality of neurons (Buduma, fifth figure down shows a neural network in which every neuron has exactly three weights).”  
Buduma and the instant application both relate to neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Aparin and Butler to make the number of weights of each neuron be equal, as disclosed by Buduma, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the simplicity of the model.  See Buduma, fifth figure down and associated text.

Claim 30 is a method claim corresponding to digital electronic circuit claim 38 and is rejected for the same reasons as given in the rejection of that claim.

Claims 31, 39, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Aparin in view of Butler and further in view of Fisher et al. (US 9047568) (“Fisher”).
Regarding claim 39, neither Aparin nor Butler appears to disclose explicitly the further limitations of the claim.  However, Fisher discloses that “the learning threshold value is updated during learning by the processing circuit (computer-implemented method of generating a response by a spiking neuron visual encoder apparatus includes comparing an adjusted excitability of a spiking neuron to a threshold and, responsive to the adjusted excitability breaching the threshold, generating the response and adjusting [updating] the threshold – Fisher, col. 2, ll. 25-35; see also col. 16, ll. 30-67).”  
Fisher and the instant application both relate to neuromorphic devices and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Aparin and Butler to allow the learning threshold value to be updated, as disclosed by Fisher, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the adaptability of the model.  See Fisher, abstract (adaptive spiking threshold adjustment enables recognition of features in sensory input of varying dynamic range).

Claim 31 is a method claim corresponding to digital electronic circuit claim 39 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 44, neither Aparin nor Butler appears to disclose explicitly the further limitations of the claim.  However, Fisher discloses that “the first series of digital packets are derived from a video stream or a set of images (multi-bit data the network encodes into binary output may be one or more pixels associated with a digital image – Fisher, col. 4, ll. 12-25, 30-34).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Aparin and Butler to make the input comprise images, as disclosed by Fisher, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the network is capable of processing one of the most common data types.  See Fisher, col. 4, ll. 12-25, 30-34.

Claims 32 and 40  are rejected under 35 U.S.C. 103 as being unpatentable over Aparin in view of Butler and further in view of Srivastava et al., “Dropout: A Simple Way to Prevent Neural Networks from Overfitting,” in 15 J. Machine Learning Res. 1929 (2015) (“Srivastava”).
Regarding claim 40, neither Aparin nor Butler appears to disclose explicitly a further limitations of the claim.  However, Srivastava discloses that “a number of available weights is updated during learning by the processing circuit (dropout prevents overfitting and refers to dropping out hidden and visible units in a neural network; by dropping a unit out, it is temporarily removed from the network, along with all its incoming and outgoing connections [weights] – Srivastava, p. 1930, last paragraph; see also Fig. 1 (showing that the connections to some nodes have been eliminated after dropout – i.e., the number of weights is updated)).”  
Srivastava and the instant application both relate to neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Aparin and Butler to update the number of weights during learning, as disclosed by Srivastava, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would prevent overfitting of the network.  See Srivastava, p. 1930, last paragraph.

Claim 32 is a method claim corresponding to digital electronic circuit claim 40 and is rejected for the same reasons as given in the rejection of that claim.

Claims 33 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Aparin in view of Butler and further in view of Alvarez-Icaza Rivera (US 20160086076) (“Alvarez-Icaza Rivera”).
Regarding claim 41, neither Aparin nor Butler appears to disclose explicitly the further limitations of the claim.  However, Alvarez-Icaza Rivera discloses that “the processing circuit is further configured to compute the potential value of each neuron by incrementing a counter after applying an AND function to the binary values in the first series of digital packets and the binary weights to generate results (serial conversion function unit of a neuromorphic processor comprises a serial conversion control function unit that generates a value for determining a target address for a spike event packet; one adder unit adds a first value to a predetermined address value, and the resulting sum represents the target address for the spike event packet; another adder unit adds a second value for determining a delivery timestamp to a time offset; the target address and the delivery timestamp are then combined and encapsulated in a spike event packet – Alvarez-Icaza Rivera, paragraphs 86-90; serial conversion control unit may comprise a counter module and an AND unit; a comparator unit compares a counter value against a constant value W, and the AND unit compares the result (1 = counter value < W) to a value from a value conversion function unit [binary weight], wherein a “true” value enables the output – id. at paragraph 122 and Fig. 10 [note that this process repeats as long as digital input values are input, so that the counter may be incremented (see ref. char. 123) after the AND is applied; note also that the result of the AND operation is a determination of whether to enable the output, which occurs when a potential exceeds a threshold]).”  
Alvarez-Icaza Rivera and the instant application both relate to neuromorphic architectures and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Aparin and Butler to determine whether the neuron fires based on the use of counters and AND gates, as disclosed by Alvarez-Icaza Rivera, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a relatively simple, logical architecture for determining when the neuron should fire.  See Alvarez-Icara Rivera, paragraph 122.

Claim 33 is a method claim corresponding to digital electronic circuit claim 41 and is rejected for the same reasons as given in the rejection of that claim.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Aparin in view of Butler and Rivera and further in view of Brothers et al. (US 20160358069) (“Brothers”).
Regarding claim 42, neither Aparin, Butler, nor Rivera appears to disclose explicitly the further limitations of the claim.  However, Brothers discloses that “the memory is further configured to store data defining a second layer having a second plurality of neurons, where each of the second plurality of neurons is associated with a second set of binary weights, the second plurality of neurons receiving input from the outputted second series of digital packets from the first layer (input-0 mask and non-0 input data values are read from SRAM [memory]; the input-0 mask [digital packet from a first layer, input to a second layer] can be computed and stored in SRAM at the end of processing a prior layer [i.e., the network has multiple layers and the memory stores data related to all layers] – Brothers, paragraph 134; engine for processing each layer of the network contains input corresponding to input feature maps; input-0 mask is data indicative of locations of zero and non-zero values of input data, and weights-0 mask is data indicative of locations of zero and non-zero values of weight matrices [i.e., each layer, including the second layer, is associated with weights] – id. at paragraph 131; see also Fig. 16 (showing that the weights are binary), paragraph 111 (indicating that the network comprises neurons)).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Aparin, Butler, and Rivera to output the result of the first layer calculation of the neurons to a second layer of neurons stored in the memory, as disclosed by Brothers, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would support deep architectures in which low-level features are extracted at the initial layers and progressively more complex features are extracted at subsequent layers. See Brothers, paragraph 4.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Aparin in view of Butler, Rivera, and Brothers and further in view of Davies et al., “Population-Based Routing in the SpiNNaker Neuromorphic Architecture,” in Int’l Joint Conf. Neural Networks 1-8 (2012) (“Davies”).
Regarding claim 43, neither Aparin, Butler, Rivera, nor Brothers appears to disclose explicitly the further limitations of the claim.  However, Davies discloses that “a packet length associated with the first layer differs from a packet length associated with the second layer (in a population-based routing architecture in a neuromorphic system, each action potential generated by a neuron is sent to destination core(s) using a multicast packet; a routing key comprises 32 bits that uniquely identify the source neuron that emitted it – Davies, sec. III, first paragraph; in a thalamocortical model, five-layer cortical columns contain 512 excitatory neurons and 128 inhibitory neurons in layer 2/3; 128 excitatory neurons and 32 inhibitory neurons in layer 5; and 384 excitatory neurons and 96 inhibitory neurons in layer 96 – id. at sec. IV(C), first two paragraphs and Fig. 9(a) [i.e., the total number of bits sent to layer 5 from the routing keys of layer 2/3 is (512 + 128) * 32 = 20,480 bits, whereas the number of bits sent from layer 5 to layer 6 is (128 + 32) * 32 = 5120 bits]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Aparin, Butler, Rivera, and Brothers to change the total length of the packets sent from layer to layer, as disclosed by Davies, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the flexibility of the system by relaxing the requirement of that all inputs to each layer be the same bit length.  See Davies, sec. III, first paragraph and sec. IV(C), first two paragraphs.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Aparin in view of Butler and further in view of Davies.
Regarding claim 45, neither Aparin nor Butler appears to disclose explicitly the further limitations of the claim.  However, Davies discloses that “the input port comprises a population filter only allowing in event-representing signals characterized by a particular population number (in SpiNNaker, a hardware-based massively-parallel real-time universal neural network simulator, spikes are routed on the basis of the source population, leaving to a destination core the duty to propagate the received spike to the appropriate neurons – Davies, abstract; the 32 bits forming a routing key include four fields, the fourth of which is split into a population identifier [population number] and a neuron identifier – id. at sec. III, second paragraph; for the purpose of routing packets, it is possible to use a single entry in the router per population, defining the route on the basis of the population ID – id. at last paragraph before sec. III(A) [note that the router functions as a population filter because it only allows the destination neurons to receive spikes with certain population IDs]; see also sec. II(C), first paragraph (disclosing that the router propagates network packets to destination cores on the basis of the identifier of the source neuron)).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Aparin and Butler to allow the inputs of each neuron to receive only signals associated with a certain population number, as disclosed by Davies, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a biologically similar, efficient architecture that takes into account that many neurons contribute to the same function and are interconnected.  See Davies, sec. 1, last two paragraphs.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Aparin in view of Butler and Rivera and further in view of Hunt and Brothers.
Regarding claim 34, neither Aparin, Butler, Rivera, nor Hunt appears to disclose explicitly the further limitations of the claim.  However, Brothers discloses that “the memory is further configured to store data defining a second layer having a second plurality of neurons, where each of the second plurality of neurons is associated with a second set of binary weights, the second plurality of neurons receiving input from the outputted second series of digital packets from the first layer (input-0 mask and non-0 input data values are read from SRAM [memory]; the input-0 mask [digital packet from a first layer, input to a second layer] can be computed and stored in SRAM at the end of processing a prior layer [i.e., the network has multiple layers and the memory stores data related to all layers] – Brothers, paragraph 134; engine for processing each layer of the network contains input corresponding to input feature maps; input-0 mask is data indicative of locations of zero and non-zero values of input data, and weights-0 mask is data indicative of locations of zero and non-zero values of weight matrices [i.e., each layer, including the second layer, is associated with weights] – id. at paragraph 131; see also Fig. 16 (showing that the weights are binary), paragraph 111 (indicating that the network comprises neurons)).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Aparin, Butler, Rivera, and Hunt to output the result of the first layer calculation of the neurons to a second layer of neurons stored in the memory, as disclosed by Brothers, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would support deep architectures in which low-level features are extracted at the initial layers and progressively more complex features are extracted at subsequent layers. See Brothers, paragraph 4.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Aparin in view of Butler and Rivera and further in view of Hunt, Brothers, and Davies.
Regarding claim 35, neither Aparin, Butler, Hunt, Rivera, nor Brothers appears to disclose explicitly the further limitations of the claim.  However, Davies discloses that “a packet length associated with the first layer differs from a packet length associated with the second layer (in a population-based routing architecture in a neuromorphic system, each action potential generated by a neuron is sent to destination core(s) using a multicast packet; a routing key comprises 32 bits that uniquely identify the source neuron that emitted it – Davies, sec. III, first paragraph; in a thalamocortical model, five-layer cortical columns contain 512 excitatory neurons and 128 inhibitory neurons in layer 2/3; 128 excitatory neurons and 32 inhibitory neurons in layer 5; and 384 excitatory neurons and 96 inhibitory neurons in layer 96 – id. at sec. IV(C), first two paragraphs and Fig. 9(a) [i.e., the total number of bits sent to layer 5 from the routing keys of layer 2/3 is (512 + 128) * 32 = 20,480 bits, whereas the number of bits sent from layer 5 to layer 6 is (128 + 32) * 32 = 5120 bits]).”  
Davies and the instant application both relate to neuromorphic architectures and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Aparin, Butler, Rivera, Hunt, and Brothers to change the total length of the packets sent from layer to layer, as disclosed by Davies, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the flexibility of the system by relaxing the requirement of that all inputs to each layer be the same bit length.  See Davies, sec. III, first paragraph and sec. IV(C), first two paragraphs.

Response to Arguments
Applicant's arguments filed October 27, 2022 (“Remarks”) have been fully considered but they are, except insofar as rendered moot by the entry of a new ground of rejection, not persuasive.
Most of Applicant’s arguments are rendered moot by the modification of the ground of rejection necessitated by the extensive amendments.  In particular, Applicant’s arguments that the amended claims overcome Moen and that Moen is not combinable with Aparin, Remarks at 14-15, are moot because Moen is not being used in the new rejection.  The only arguments of Applicant’s that appear to require a response are the arguments that Aparin allegedly does not suggest swapping two binary weights (as opposed to switching the value of single binary weights) and allegedly teaches away from the claims’ alleged implicit use of deterministic updates of weights because Aparin switches weights probabilistically.  Remarks at 15-16.  
Considering the latter argument first, it is unclear to Examiner how the claims implicitly require that the swapping be deterministic.  The claims state only that the method comprises “modifying … the set of binary weights … by swapping one or more active weights of a neuron weight vector that do not coincide with active events of an input packet with inactive weights of the neuron weight vector that coincide with active events of the input packet”.  The claim is silent as to whether that swap takes place deterministically or probabilistically.  Moreover, Applicant is abusing the concept of “teaching away” by asserting that the mere fact that Aparin switches weights probabilistically teaches away from deterministic swapping.  “‘[T]he prior art’s mere disclosure of [one] alternative does not constitute a teaching away from any [other] alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….’ In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”  MPEP § 2145(X)(D)(1).  Here, Applicant makes no assertion that Aparin criticizes or discourages deterministic swapping of weights; Applicant merely states that Aparin discloses probabilistic weight switching.  This alone cannot be a “teaching away” from the claimed invention.
Regarding the former argument, to the extent that the value of the weight in one memory location switches from 1 to 0 and the value of another weight in another memory location switches from 0 to 1, those two weights have swapped values.  The claims do not require that the swapping take place by physically sending the value of a weight in memory location 1 to memory location 2 and physically sending the value of a weight in memory location 2 to memory location 1.  Since the specification does not explicitly define “swapping,” and the plain meaning of “swapping” is “changing value 1 from X to Y and changing value 2 from Y to X,” it follows that if the values themselves are swapped, that constitutes a “swapping” as that term is most broadly reasonably construed in light of the specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125